Dissenting Opinion.
New, J.
I dissent from the principal opinion in this case, because the leading question involved has, in my opinion, been otherwise ruled by the Supreme Court of this State.
We should not, unless compelled to do so, bring in question any rule so important as this, which has been firmly settled for many years by the Supreme Court of this State.
The common law rule that “ the owner of animals is obliged to keep them upon his own grounds, and is a wrongdoer if he suffer them to stray upon the grounds of others,” has been for many years recognized by the courts and the people as a part of the law of this State, subject to the exception enacted by statute, that the board of commissioners of the different counties may direct by proper orders what kind of animals shall be allowed to pasture, or run at large on the uninclosed lands, or public commons, within the bounds of any township in their respective counties.
The assertion of a different rule now by this court can be productive of no good.